Title: To George Washington from Major General William Heath, 30 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 30th 1777

I have just received the honor of your’s of the 18th Instant—In my last I observed that I had sent an Express to the Hon. Mr Langdon—he returned me an Answer last night, that he would upon the Commissary’s Coming down again deliver him the Stores, & afford him all the Assistence in his power to remove them—I have ordered him down immediately.
The Lead Ball, Flints, Powder & Tents, I have ordered to be sent on first to Springfield, and the Cannon to Cambridge, expecting to receive your Excellency’s special Orders respecting them, before I shall be able to remove them all to that place—There are also great Quantities of Rum, Molasses, Flour, Rice & Salt in this place, belonging to the United States, which the Commissary is sending back to different places, between this & Springfield; so that the public Expence will be very considerable here—Must therefore depend on Your Assistance for procuring a further Supply of Monies, and thank your Excellency for the promised Aid, shall desire Mr Hancock to write immediately to Congress on the same Subject.
A very disagreable report prevails here this day viz. that the Enemy have landed a Body of Troops at Fairfield, marched to Danbury, & burnt all our Stores at that place—which I hope in God is not true—I think our Stores are collected in too large Quantities—The more considerable the Magazines, the more they attract the Attention of the Enemy, who will not fail to venture great Hazards to destroy them, well knowing that the best appointed Army will be reduced to Extremity thereby—Should not the magazines be scattered in the Rear of the Army, & at considerable distance one from the other—I must confess I am in pain on Account of the large Quantities of Stores, & provisions which are deposited at Ticonderoga, which alone are an Object that will not fail to engage the Attention of the Enemy; & are in my Opinion If I may be allowed to express it, too many to be trusted at an Out post situated as that of Ticonderoga is.
I have enclosed your Excellency a Sketch of a Return of the Regiments here—It is by no means accurate, but the best that I can obtain—The number march’d is more than is born on the Returns in that Column—the Total considerably greater—but it is almost impossible

to get the Returns—the Committee refuse to commission some Officers—I suppose such Officers withhold the Returns of their Men—A considerable number of Officers have also received Inlisting Orders from the Assembly & are not as yet arranged in any Regiment—from such, Returns are not obtained by me.
I shall invariably continue to push on the Troops.
I have been oblig’d to order a Guard of 20 men to remain at Springfield, to guard the Magazine &c.—they mount Six men daily—the 20 gives them three Relieves—Some Gentlemen of the place have offered to raise a Guard for the purpose aforesaid, if the Continent will pay them, provided they remain in the Town—Should be glad of your Excellency’s Opinion & direction—should it be adopted, 20 men now detained may join the Army.
Our Frigates have not yet put to Sea—A number of private Ships are fitting to sail with them which is to be very soon—with a determination to clear the Bay.
General Sullivan has just arrived here on his way to the Army. I have the Honor to be your Excellencys most Humble Servt

W. Heath

